Robert and Patricia




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 12, 2014

                                    No. 04-14-00083-CV

                                   Mike and Geri JONES,
                                         Appellants

                                              v.

                              Robert and Patricia ZEARFOSS,
                                         Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-00986-CV-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before May 12, 2014.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court